DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Claims 1-13 and 15 in the reply filed on 07/30/2021 is acknowledged.
Claims 14 and 16-18 are withdrawn or canceled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/30/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-13 and 15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  This phrase appears multiple times throughout the claims.  Applicant should review all of the claims and remove this indefinite language.
Regarding claims 1 and 15, the phrase "strip- like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " the -like"), thereby rendering the scope of the claim(s) unascertainable.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 9, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Porter (U.S. 6,725,615).
In re Claims 1-3, 8, 9, and 15 Porter teaches a fire-protection-collar element for forming a fire- protection collar (35) for closing through-passages in walls (38), ceilings and/or floors in the event of a fire, having at least one ring/tube shaped lining which is made of or comprises a strip of intumescent material (28) which increases in volume in the event of a fire and  is positioned or fitted on the inner surface of a fireproof sheath (20,52,54,61)  made of thin metal sheet strips that form a tube.  (Column 1, Lines 53-58)  A foil is a thin metal sheet.  Figure 2 shows on at least one side of the essentially tubular or annular sheath (the interior side) the lining projects at least partially beyond the essentially tubular or annular sheath.  This lining is not covered by the sheath and has an exposed surface.  The outer surface of the sheath (20,52,54,61) forms essentially the outer side of the fire-protection collar.  The lining is only described as an 
As was stated in the 112-rejection the term “preferably” is indefinite.  Therefore language that is qualified by the term “preferably” is afforded little patentable weight since it is not clear if it is actually being claimed.
In re Claims 4 and 5, Porter teaches an integral and connection between the sheath (20,52,54,61) and lining (28).  The limitation “preferably essentially adhesive-free” is afforded little patentable weight since it is not clear if it is actually being claimed.  The examiner does note that Porter teaches that adhesive may optionally be used to retain the lining in the sheath (Column 3, Lines 63,64)  Therefore, adhesive is not required and the connection may be made by lugs or tabs that are embedded into the lining.  (Column 2 Lines 25-29, Column 6, Lines 43-44, Claim 21).  Figures 4 and 5 show multiple surfaces/edges of the lining (28) and the sheath (20) that are nearly level/flush with each other.  The examiner notes that again flush has been is qualified by the term “preferably” and therefore is afforded little patentable weight since it is not clear if it is actually being claimed.  
In re Claim 11, Porter teaches that the side peripheries of the collar intumescent lining strip (28) which run in the direction of the longitudinal extent of the fire protection-collar band are spaced apart from the side peripheries of the thin metal sheath (20,52,54,61)  which run in the direction of the longitudinal extent of the fire- protection-collar band.  One side of the lining (28) is separated from the sheath material (20) that covers/contacts the opposite side of the lining.  In addition surfaces/sides of lining (28) not covered by the sheath material are spaced apart from the sides/ surfaces of the 
In re Claims 12 and 13, Porter teaches at least one holder (36), by which a fire- protection collar formed for closing through-passages in walls, ceilings and/or floors in the event of a fire is fastened on a structural part, in particular a wall, a ceiling and/or a floor of a room, and the holder, a portion (40,42) for fastening the holder (36) on a structural part, in particular a wall, ceiling and/or floor of a room, and a portion with means (46,48) for anchoring and/or fixing the holder (36) on the fire-protection-collar element (10).  The means for anchoring and/or fixing the holder on the fire- protection-collar element (10) are lugs (46,48) which can be bent around the side peripheries of or into the fire-protection-collar element.
As was stated in the 112-rejection the term “preferably” is indefinite.  Therefore the “three holders” that is qualified by the term “preferably” is afforded little patentable weight since it is not clear if they are actually being claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter (U.S. 6,725,615).
In re Claims 6, 7, and 10, the examiner notes that the limitation for foil, as was noted above, has not been positively claimed.  Therefore further limiting this non-claimed foil with additional “preferences” for bimetallic material compounding indefinite language with even more indefinite language.  Therefore language that is qualified by the term “preferably” is afforded little patentable weight since it is not clear if it is actually being claimed.  However, the examiner note that the use of bimetallic material is obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  A bimetallic sheath would be obvious since bimetallic alloys are durable and often resistant to corrosion.  
In addition, a sheath with a thickness 10 pm to 100 pm  would be obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  A metallic sheath of this thickness would readily conform to the tubular shape of the fire protection collar.
In re Claim 10, Porter has been previously discussed but does not teach maximum overall thickness of the fire-protection-collar band (10) ranging from 3 mm to 7 mm.  This range would be obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  A collar of this could be used to provide protection for smaller pipes and conduits.  Again the “preferably from approximately 3.5 mm to approximately 6 mm” is indefinite .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        

/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633